Citation Nr: 0017619	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  90-03 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability secondary to the veteran's service-connected 
herniated nucleus pulposus at the L5-S1 level.

2.  Entitlement to an initial rating in excess of 20 percent, 
from August 3, 1988, and a rating in excess of 40 percent, 
from March 27, 1992, for the veteran's service-connected 
herniated nucleus pulposus at the L5-S1 level.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1972 to September 
1974.  

This appeal arises from a May 1989 rating decision of the New 
York, New York, Regional Office (RO) which denied an 
increased evaluation for the veteran's service-connected 
lumbosacral strain.  At that time, his low back disability 
was evaluated as noncompensable.  He appealed this decision.  

In a decision of November 1990, the Board granted service 
connection for the veteran's herniated nucleus pulposus at 
the L5-S1 level (an issue deemed inextricably intertwined by 
the increased rating issue), and remanded the increased 
rating issue to the RO for development of the medical 
evidence and adjudication of the evaluation.

By rating decision of February 1992, the RO awarded a 20 
percent evaluation for the veteran's low back disability 
effective from August 3, 1988.  The veteran continued his 
appeal.  In September 1996, the Board again remanded this 
case so that requisite medical evidence could be obtained.  
In September 1996, the RO increased the disability evaluation 
for his low back to 40 percent, effective March 27, 1992.  He 
continued his appeal.  

The Board notes that, throughout the veteran's appeal, the 
issue has been characterized as one for an increased rating, 
and, in fact, the veteran perfected an appeal for a higher 
evaluation for lumbosacral strain.  However, during the 
pendency of the appeal, service connection was granted for 
the veteran's herniated nucleus pulposus, and the initial 20 
percent evaluation was assigned effective the date of the 
veteran's claim for a higher evaluation for lumbosacral 
strain; the veteran has continued his appeal for a higher 
evaluation.  As the claim is, effectively, one for a higher 
initial evaluation following the initial grant of service 
connection, the Board has reacharacterized the issue in light 
of the distinction noted by the United States Court of 
Appeals for Veterans Claims (formerly, the United States 
Court of Veterans Appeals) (Court) in the recently-issued 
case Fenderson v. West, 12 Vet. App. 119 (1999).  As 
explained below, in adjudicating the claim, the Board will 
consider the propriety of initial 20 percent evaluation 
granted from August 3, 1988, as well as the 40 percent 
evaluation assigned from March 27, 1992.  

The issue of secondary service connection for a psychiatric 
disability arises from a rating decision of April 1998.  In 
this decision, the RO determined that the veteran's current 
psychiatric disability had not resulted from his service-
connected low back disability.  The veteran appealed this 
decision.

The veteran has been afforded Board hearings took place in 
September 1990, November 1993, and September 1999.  
Individuals who conducted the first two hearings are no 
longer with the Board.  The undersigned Board Member 
conducted the last hearing, and will make the final 
determination in this case.  See 38 U.S.C.A. § 7102(a) (West 
Supp. 1999).

FINDINGS OF FACT

1.  All evidence required for an equitable determination of 
the issues on appeal has been obtained.

2.  The record includes a medical opinion that the veteran 
low back disability has aggravated a psychiatric condition, 
diagnosed as major depression with psychotic features; there 
is no contrary evidence of record.

3.  From the period from August 3, 1988 through March 31, 
1991, the veteran's service-connected low back disability was 
primarily characterized by moderate symptoms of 
intervertebral disc syndrome with recurring attacks.

4.  From the period from April 1, 1991 through December 13, 
1998, the veteran's service-connected low back disability was 
primarily characterized by severe limitation of motion in the 
lumbar spine and severe, recurring attacks of intervertebral 
disc syndrome with some intermittent relief.

5.  Since December 14, 1998, the veteran's service-connected 
low back disability has primarily been characterized by 
pronounced and persistent symptoms of pain and neurological 
impairment.  


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for 
psychiatric disability secondary to his service-connected 
herniated nucleus pulposus at the L5-S1 level is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a grant of service connection for 
psychiatric disability secondary to the veteran's service-
connected back condition, on the basis of aggravation, are 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.310(a) (1999).

3.  As the assignment of an initial 20 percent evaluation for 
the veteran's service-connected herniated nucleus pulposus at 
the L5-S1, for the period from August 3, 1988 through March 
31, 1991, is proper, the criteria for a higher evaluation are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (1999).

4.  The criteria for an evaluation of 40 percent for the 
veteran's service-connected herniated nucleus pulposus at the 
L5-S1 level, from April 1, 1991, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).

5.  The criteria for evaluation in excess of 40 percent for 
the veteran's service-connected herniated nucleus pulposus at 
the L5-S1 level, prior to December 14, 1998, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1999).

6.  The criteria for an evaluation of 60 percent for the 
veteran's service-connected herniated nucleus pulposus at the 
L5-S1 level, from December 14, 1998, are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

VA outpatient records from the late 1980's noted the 
veteran's complaints of persistent low back pain that 
radiated into his lower extremities.  On examination in early 
March 1989, the veteran walked without any gait deficit.  
There was no focal muscle weakness.  However, moderate 
tenderness was found on the left side of the iliac spine.  
His ankle jerks were two plus and symmetrical.  Straight leg 
raises were positive in both legs at 30 degrees.  
Radiological evidence revealed narrowing of the disc space at 
the L5-S1 level, spondylolisthesis, and spondylosis of the L5 
vertebra.  A computerized tomography (CT) scan of the lumbar 
spine found herniated nucleus pulposus at the L5-S1 level, 
spondylolysis of the L5 vertebra without spondylolisthesis.  
A magnetic resonance image (MRI) of the low back taken in 
December 1989 revealed herniated nucleus pulposus at the L5-
S1 level; degenerative changes at the L2-L3, L3-L4, and L4-L5 
levels; and slight bulging of the disc at the L3-L4 level.

During his Board hearing in September 1990, the veteran 
testified that he had sharp pain in his low back that 
radiated into his legs and was worse on the left side.  He 
alleged that his back pain was getting worse and that he 
could not pick up any heavy object. 

The veteran was afforded a VA orthopedic examination in April 
1991.  On examination, no deficiencies were found in his 
motor strength except for his left extensor hallucis longus 
(EHL) which was noted to have strength at a level of four out 
of a possible five.  His sensation was intact to pinprick and 
touch except for slight decrease in sensation in the left 
foot.  Straight leg raises were negative in the right leg and 
positive at 45 degrees in the left leg.  He was positive for 
sciatic notch tenderness on the left side.  Ankle and knee 
jerks were found to be two plus and equal.  Range of motion 
testing noted forward flexion to 30 degrees with pain, 
backward extension to 20 degrees, and lateral 
bending/rotating to 20 degrees on both sides.  A CT scan of 
the lumbar spine found narrowing of the disc space at the L5-
S1 level with Grade I spondylolisthesis most likely 
degenerative in nature.  The diagnoses were herniated nucleus 
pulposus at the L5-S1 level, low back pain, and obesity.

An undated VA outpatient record noted that the veteran's 
neurological testing was negative except for positive 
straight leg raises on the left side at 70 degrees.  His 
motor strength was without deficient on the right side, but 
was four plus out of five on the left.  Both his knee and 
ankle jerks were two plus on both sides.  The assessment was 
low back pain and questionable herniated disc.  It was 
reported that the veteran had refused surgery for his disc 
disorder in the past.  

A VA discharge summary for a period of hospitalization from 
October to November 1992 reported that the veteran had 
experienced an acute exacerbation of low back pain.  It was 
noted that bed rest and treatment had improved his 
complaints.  Radiological studies and CT scan of his 
lumbosacral spine revealed L5 "spondylolisis" and 
"lysthesis."  Upon his release, he was provided with a 
corset to wear.  The discharge diagnoses were lumbar 
myofascial pain syndrome and L5 spondylolysis and 
spondylolisthesis.

During his Board hearing in November 1993, the veteran 
testified that he had numbness and sharp pain in his low back 
that radiated into his legs.  He asserted that he would at 
times lose strength in his left leg.  The veteran noted that 
he now used a back brace and had used a cane for the past 
three years.  He alleged that he could not lift more than ten 
pounds and that if he bent over and picked something off the 
floor it would cause pain in his back.  The veteran claimed 
that using stairs, walking 1/2 to 3/4 of a block, or sitting for 
more than five to ten minutes all caused back pain.  He noted 
that lying down did not relieve his pain and his sleep was 
interrupted by back spasm.  The veteran reported that he was 
treated at a VA facility twice a month in orthopedic and 
rehabilitation clinics.  He denied the use of a 
transcutaneous electrical nerve stimulation (TENS) device or 
traction.  The veteran noted that his physicians had 
recommended that he undergo surgery for his low back 
disability, but he had refused due to his fear that surgery 
would only make the problem worse.

The veteran underwent VA orthopedic examination in July 1996.  
His complaints included low back pain that radiated into his 
left lower extremity.  He claimed that this pain was worse 
when walking or in the supine position.  The veteran also 
complained of his left knee buckling on him.  On examination, 
his gait was stable and he could take a few steps on tiptoes 
and on his heels.  He could not squat due to pain.  There was 
tenderness on the left side of the back at the L5-S1 level 
and at the sacroiliac joint with mild spasm of the left 
paraspinal muscles.  The examiner found no postural or fixed 
abnormalities.  Straight leg raises were positive on the 
right side at 50 degrees and on the left at 26 degrees.  The 
"Goldwait's" testing was negative.  Deep tendon reflexes were 
present in the knees and ankles.  There was a sensory deficit 
to pinprick and light touch in the left lower extremity, L4 
through S1 levels, and the innervated areas.  Motor strength 
could not be determined in the left lower extremity due to 
the veteran's pain.  There was no sign of myofascial pain in 
the lumbar area and physical testing was negative for 
spondylolisthesis.  After accounting for painful motion, the 
examiner noted the following range of motion: forward flexion 
to 55 degrees, backward extension to 16 degrees, left lateral 
flexion to 28 degrees, right lateral flexion to 26 degrees, 
left rotation to 24 degrees, and right rotation to 26 
degrees.  It was noted that the veteran had undergone 
electromyogragh (EMG) in July 1996, and that this testing was 
within normal limits with no evidence of radiculopathy.  A 
lumbosacral X-ray of July 1996 noted an impression of Grade I 
spondylolisthesis of the L5 with spondylolysis 
"(anterolisthes I)".  The diagnoses were history of lumbar 
strain, chronic low back pain, obesity, spondylolisthesis at 
the L5-S1 level with spondylosis, herniated nucleus pulposus 
at the L5-S1 level and bulging disc at the L3-L4 level, and 
degenerative changes at the L2 through S1 levels.  It was 
noted that the veteran's range of motion was limited due to 
pain.  The examiner further commented that:

. . . lost range of motion due to muscle 
weakness or fatigability or 
incoordination is undeterminable due to 
extreme pain sensitivity of the patient.  
In general acute flare-up of the chronic 
low-back syndrome may limit the 
functional ability due to pain and other 
factors such as repeated low-back use.  
It is not possible to determine the exact 
degree of the additional range of motion 
loss due to pain on use or during flare-
ups.

A VA neurological examination was also provided to the 
veteran in July 1996.  He again complained of low back pain 
that radiated into his lower legs.  The veteran asserted that 
this pain had poor response to medication.  He also 
complained of numbness and tingling in his left toes.  The 
veteran denied bladder or bowel problems.  On examination, 
muscle tone and bulk were normal throughout.  His motor 
strength was limited by pain in his lower extremities with 
some weakness in the left EHL.  The veteran could not heel 
and toe walk, probably due to pain.  Reflexes were two plus 
in the knees and one plus in the right ankle, however, there 
was only a trace positive ankle jerk on the left.  There was 
no Babinski sign.  There was marked tenderness over the 
lumbosacral spine with marked paraspinal muscle spasm on the 
left side.  Straight leg raises were positive in both legs at 
15 degrees.  The veteran's fine motor coordination was 
normal, as was his gait, except for some favoring on the left 
side.  The diagnosis was L5-S1 radiculopathy on the left 
side.  

In a substantive appeal (VA Form 9) submitted in September 
1996, the veteran alleged that he, in fact, had bladder and 
bowel problems due to his low back disability.

In November 1997, the veteran was afforded a VA psychiatric 
examination.  The diagnosis was depression with psychotic 
features as well as cognitive impairment that raised the 
possibility that it was an organic depression with psychotic 
feature.  The examiner further commented that the veteran had 
on going chronic back pain, unemployment, and other medical 
problems that contributed to an ongoing level of stress.  A 
letter was received from a VA physician in March 1998 that 
reported that the veteran had been treated for a mood 
disorder secondary to a "general medical condition, chronic 
lower back pain and headaches."  Attached to this letter 
were pharmacy notes that cited a diagnosis of mood disorder 
secondary to general medical condition with psychotic 
features and a separate diagnosis for lower back pain and 
headaches by history.

A July 1996 VA outpatient record noted that, on examination, 
there was paraspinal spasm on the left after pressure over 
the L5-S1 spine.  The veteran's strength was noted to be 
normal except for his left EHL (extensor hallucis longus) and 
limitation of motion in his legs due to pain.  A separate 
outpatient record of the same date noted that the veteran had 
suffered with recurrent, acute low back pain for the past few 
days.  He had a trigger point at the left sacroiliac region, 
but the veteran refused an injection.  In September 1996, it 
was reported that the veteran continued to suffer with low 
back pain even after multiple injections of pain medication.  
Mental health clinic records from February 1998 assessed 
depressed mood, anxiety, panic attacks, agoraphobia, and mood 
disorder with psychotic features.

The veteran underwent VA orthopedic examination in June 1998.  
He then complained of low back pain that radiated into his 
lower extremities.  The veteran alleged that this pain was 
aggravated by coughing.  It was noted that he could only lift 
20 pounds and walk one and a half blocks with a cane.  He 
claimed that sometimes his knee would buckle during long 
walks.  It was reported that the veteran took daily pain 
medication.  He asserted that he had flare-ups of 
symptomatology during episodes of cold weather.  These flare-
ups were reportedly alleviated with rest.  On examination, 
there was tenderness at the L5-S1 level and at the left 
sacroiliac joint area.  In addition, there was spasm of the 
paralumbar muscles.  Straight leg raises could not be 
performed due to the veteran's lack of cooperation.  There 
were no postural abnormalities or deformities.  Neurological 
testing found two plus knee and ankle jerks on both sides.  
There was no motor strength deficit, but sensory, 
circumferential hypoesthesia was noted in the left lower 
extremity.  The examiner opined that these findings were not 
consistent with either peripheral neuropathy or 
radiculopathy.  Range of motion in the lumbar spine was to 72 
degrees on forward flexion, to 18 degrees on backward 
extension, to 30 degrees on left lateral flexion, to 22 
degrees on right lateral flexion, to 16 degrees on left 
rotation, and to 18 degrees on right rotation.  It was 
reported that the veteran experienced pain at the end-stage 
of these motions.  A CT scan of the lumbar spine was found to 
be unchanged since a previous CT scan of 1992.  The examiner 
noted that the veteran expressed extreme sensitivity to pain 
and was less attentive and did not cooperate well.  It was 
opined that any additional limitation of motion due to pain, 
fatigue, or weakness could not be ascertained.  However, the 
examiner found that the veteran needed to use cane or 
crutches and lumbar support.  The examiner opined that the 
veteran could not lift heavy things, do repeated bending, or 
prolonged sitting.  The diagnoses were Grade I traumatic 
spondylolisthesis at the L5-S1 level due to in-service 
injury, chronic low back pain, bilateral spondylosis at the 
L5 with foraminal narrowing, and obesity.

VA outpatient records dated in the late 1990's from a mental 
health clinic note various diagnoses including mood disorder, 
depression, and schizoaffective disorder.  A discharge note 
of March 1998 reflects the veteran's claim that he had 
experienced increased back pain and headaches for the past 
two to three years.  He asserted that he started to feel 
depressed after his back injury.  The veteran claimed that he 
had not sought psychiatric help sooner because he was ashamed 
to admit his symptoms.  The diagnosis was mood disorder with 
psychotic features secondary to general medical condition, to 
rule out seasonal affective disorder, lower back pain, 
headaches, history of dermatitis, history of asthma, and 
history of head trauma.

The veteran underwent further VA orthopedic examination in 
December 1998.  He then complained of low back pain that 
radiated into his lower extremities with numbness and 
tingling in his lower extremities.  The veteran claimed that 
his pain was exacerbated by coughing, sneezing, or turning.  
He alleged that at times his left knee would buckle.  The 
symptoms the veteran associated with his low back disability 
included sleep disturbances, nervousness, anger, memory 
deficit, weakness, stiffness, fatigue, and lack of endurance.  
It was alleged by the veteran that on a scale from one to 
ten, his back pain during rest was at a level of four to 
five, and during walking at a level of six to seven.  The 
examiner noted that the veteran took daily pain medication.  
On examination, there was spasm in the low back with marked 
tenderness at the L5-S1 level, and multiple trigger points in 
the paralumbar region.  The lower extremities were also 
tender, more on the left side than the right.  The veteran 
had mild lordosis with no fixed deformity.  Neurological 
testing revealed two plus knee jerks on both sides, two plus 
ankle jerk on the right and one plus ankle jerk on the left.  
There were also sensory deficits on the lower left extremity.  
Range of motion studies revealed forward flexion to 32 
degrees, backward extension to 24 degrees, left lateral 
flexion to 12 degrees, right lateral flexion to 14 degrees, 
left rotation to 18 degrees, and right rotation to 20 
degrees.  It was noted that the veteran experienced pain on 
all movement of the lumbar spine, that he experienced flare-
ups in symptomatology due to strenuous activity or bending, 
and that during flare-ups there would be a 30 percent 
increase in functional impairment.  The examiner opined that 
the veteran's low back disorder prohibited him from lifting 
heavy weight or repeated bending.  The diagnoses were chronic 
low back pain, mild degenerative joint disease at the L5-S1 
level with central herniated nucleus pulposus, 
spondylolisthesis at the L5-S1 level with bilateral 
spondylolysis, chronic myofascial pain syndrome, and back 
strain.  The examiner commented:

I cannot say whether nervousness is due 
to back condition...There is increase 
[manifestation] such as pain, 
nervousness, fatigue and others in partly 
due to back condition.  [Veteran] has 
chronic fibromyalgia pain syndrome which 
may manifest into symptoms such as 
fatigue, poor attention, headache along 
with back muscle stiffness and pain.  
There is high probability that EMD 
syndrome is due to repeated back trauma, 
however, exact etiology is unknown.

In December 1998, the veteran was provided with a psychiatric 
examination.  He claimed that he had first experienced major 
depression with psychotic features in 1974 when he overdosed 
on medication for his back injury.  The veteran currently 
complained of being depressed and feeling "down" because he 
could not work or interact with his family the way he wished.  
The diagnoses included major depression with psychotic 
features.  The examiner opined:

[The veteran's] current mental health 
illness is difficult to decide if it is 
related to the injury he sustained in the 
service.  Clearly, his service connected 
condition which is a spinal injury, is 
aggravated his current mental 
disability...The lease (sic) which I could 
affirmatively confirmed is that his 
current mental health disability is 
aggravated by his service connected 
condition which is the spinal cord 
condition.

During his last Board hearing in September 1999, the veteran 
testified that he had severe back pain.  He claimed that this 
pain was constant and did not change depending on his 
activity.  The veteran alleged that this pain disturbed his 
sleep and would awaken him every five to fifteen minutes.  It 
was also asserted that this pain would cause the veteran to 
become angry and depressed.  The veteran testified that his 
pain medication only provided short-term relief.  He reported 
that he received VA outpatient care for his back problems 
almost every other day to include physical therapy and pain 
management.  The veteran claimed that his physicians had 
recommended surgery to fuse his vertebra, but he had refused 
due to his fear that this surgery could make his problem 
worse.

Submitted at the veteran's hearing was a VA psychiatrist's 
statement dated in August 1999.  It was noted that the 
veteran was being treated for depression secondary to Fahr's 
disease and severe lower back pain from compression of the 
lumbar discs.  It was noted that weakness in the veteran's 
legs interfered with his daily activities and forced the 
veteran to spend most of his time at home.  The veteran 
waived RO consideration of this letter.

II.  Analysis

a.  Secondary Service Connection for a Psychiatric Disability

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury 
suffered, or disease contracted, in the line of duty.  38 
U.S.C.A. §  1110  (West 1991); 38 C.F.R. § 3.303 (1999).  
Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury. .. '" 38 C.F.R. § 3.310(a) (1999); Harder 
v Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection the degree of 
aggravation to a nonservice-connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

In this case, the RO has denied the claim for secondary 
service connection as not well grounded.  In this regard, the 
Board notes that in reviewing a claim for service connection, 
the initial question is whether the claim is well grounded.  
The veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a).  The evidentiary threshold for establishing a 
well-grounded claim is low and requires only that the claim 
be "plausible" or "capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [§ 5107(a)]."  Hensley v. West, No. 99-
7029 (Fed. Cir. May 12, 2000).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease (or service-connected disability); 
and (3) a nexus between the current disability and the in-
service injury or disease (or service-connected disability).  
See Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The record reflects that the veteran currently suffers from 
psychiatric disability variously diagnosed as major 
depression with psychotic features and schizoaffective 
disorder; there also is an indication that the veteran 
suffers from a mood disorder.  The record also includes 
medical evidence indicating some relationship between 
psychiatric impairment and the service-connected low back 
disability.  This evidence is sufficient to render the claim 
at least plausible, and, hence, well grounded.  

While the claims file includes references to the veteran's 
psychiatric symptoms in relation to his back complaints, the 
medical evidence does not establish that the veteran's 
service-connected back disability has caused any current 
psychiatric impairment.  Indeed, the December 1998 orthopedic 
examiner indicated that he could not say that the back 
disability caused the veteran's "nervousness," and the 
December 1998 psychiatric examiner indicated that it was 
difficult to decide if the veteran's current mental illness 
was "related to" (presumably, that examiner meant "caused 
by") the injury he sustained in service.  While an August 
1999 statement of a VA psychiatrist indicated that the 
veteran's depression was "secondary" to Fahr's disease and 
severe low back pain from compression of lumber discs, he did 
not specify that either condition caused the depression.  

Significantly, however, both the December 1998 orthopedist 
and psychiatrist indicated that the service-connected back 
disability aggravates the veteran's psychiatric impairment.  
The orthopedic examiner noted increased manifestations, to 
include "nervousness" are partly due to the back condition.  
In a more definitive statement, disability "clearly" 
aggravates his psychiatric disability.  There is no contrary 
opinion of record.  

Under these circumstances, the Board finds that criteria for 
service connection for psychiatric disability secondary to 
the veteran's service-connected low back disability are met.

b.  Higher Evaluation for Herniated Nucleus Pulposus at the 
L5-S1 Level

The Board finds, initially, that the veteran has presented a 
well-grounded claim for a higher evaluation for his low back 
disability.  See 38 U.S.C.A. § 5107(a) (West 1991); Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Board also 
finds that the duty to assist the veteran in developing the 
facts pertinent to the claim (to include on the basis of RO 
compliance with the Board's remand instructions of May 1996) 
is met. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making disability evaluations.  See generally 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  

As noted above, the evaluation of the veteran's service-
connected low back disability involves a question of the 
initial (and subsequent) evaluation assigned after a grant of 
service connection for herniated nucleus pulposus at the L5-
S1 level in the Board's decision of November 1990.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) emphasized the 
distinction between a new claim for an increased evaluation 
of a service-connected disability and a case in which the 
veteran expresses dissatisfaction with the assignment of an 
initial disability evaluation after a grant of service 
connection.  The Court held that in the latter case, the rule 
of Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
current level of disability is of primary importance when 
assessing an increased rating claim, did not apply; rather, 
the VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim - a practice known as "staged rating."

In this case, the RO has issued a statement of the case and 
supplemental statements of the case that do not explicitly 
reflect consideration of the propriety of the initial rating.  
However, the Board does not consider it necessary to remand 
this claim to the RO for issuance of a statement of the case 
on this issue.  This is so because the RO effectively 
considered the appropriateness of its initial evaluation, and 
the evaluation subsequently assigned, under the applicable 
rating criteria in conjunction with the submission of 
additional evidence at various times during the pendency of 
the appeal.  The Board considers this to be tantamount to a 
determination of whether "staged rating" was appropriate.  
Therefore, a remand of the case would not be productive, as 
it would not produce a markedly different analysis on the 
RO's part, or give rise to markedly different arguments on 
the veteran's part.

The Board notes that, when evaluating musculoskeletal 
disabilities, the VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Since the grant of service connection for herniated nucleus 
pulposus, the veteran's low back disability has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code (Code) 
5293.  As noted above, the RO has determined that from August 
3, 1988, and that, since March 27, 1992, it has been 40 
percent disabling.  

For a 20 percent evaluation under Diagnostic Code 5293.  A 40 
percent evaluation is warranted for a severe disability 
evidenced by recurring attacks with little intermittent 
relief.  A 60 percent evaluation is warranted for a 
pronounced disability with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc.  

A review of the evidence indicates that between August 2, 
1988 and March 26, 1992, there is no objective evidence that 
the veteran had more than moderate overall disability 
affecting the low back.  During that time period, testing had 
revealed the veteran's herniated nucleus pulposus at the L5-
S1 level, and the veteran asserted experiencing sharp pain in 
his low back, radiating into his legs, that was getting 
worse.  However, VA outpatient treatment records from the 
late 1980's reflect only moderate tenderness in the low back.  
There was no weakness and neurological testing revealed ankle 
jerks to be present.  Notwithstanding the veteran's 
subjective complaints, given the limited objective findings, 
the Board finds that the evidence is consistent with the RO's 
assignment of an initial 20 percent evaluation for the low 
back disability during that time period.  

The RO increased the disability evaluation to 40 percent from 
March 27, 1992.  Th Board finds that the assignment of a 
higher evaluation from that date is unclear.   Significantly, 
however, the Board finds that the record demonstrates that, 
with resolution of all reasonable doubt in the veteran's 
favor, he met the criteria for a 40 percent evaluation prior 
to that date.  VA examination conducted on April 1, 1991 is 
the first objective indication of record that the veteran may 
experience severe impairment associated with his low back 
disability.  At that time, range of motion in all planes was 
significantly reduced on forward flexion, which was 
accomplished with pain.  Moreover, straight leg raises were 
positive at 45 degrees in the left leg, also indicating the 
presence of pain.  Slightly decreased motor strength in the 
left extensor hallucis longus was then first noted, as well 
as slight decrease in sensation of the left foot.  As pain 
and some weakness was demonstrated during the examination, it 
is conceivable that the veteran could experience additional 
functional loss during flare-ups of pain and/or weakness 
(even though the examiner provided no assessment of the 
extent of such loss).  On these findings, and according the 
veteran the benefit of the doubt, the Board finds that the 
record presents a basis for an award of a 40 percent 
evaluation, for increased disability comparable to severe 
intervertebral syndrome, from April 1, 1991.  

Nevertheless, the Board finds no basis for an evaluation in 
excess 40 percent between April 1, 1991 and December 13, 
1998.  The evidence during this time period simply does not 
persistent symptomatology of such an extent as to warrant 
assignment of a 60 percent evaluation.  As noted above, the 
examination in April 1991 revealed that the veteran 
experienced pain in only one of four planes during range of 
motion testing, and neurological symptoms associated with the 
disability can only be characterized as slight; no muscles 
spasm or absent ankle jerk was present.  The discharge 
summary from his hospitalization from October to November 
1992 indicated that while the veteran had been hospitalized 
for an acute exacerbation of low back pain, bed rest and 
treatment had improved his complaints; a corset was 
prescribed at discharge.  In November 1993, the veteran 
testified that his symptoms would fluctuate and were more 
severe during strenuous activity.  The intermittent nature of 
his symptoms was confirmed as late as the VA examination of 
June 1998, at which time he acknowledged that his symptoms 
were increased with cold weather and could be relieved with 
rest.  Moreover, range of motion testing revealed an 
improvement, particularly on forward flexion in July 1996 
(when those findings are compared with the April 1991 
findings and in June 1998.  While VA examination in July 1996 
revealed additional neurological complaints and findings 
(mild muscle tenderness and spasm, loss of sensation in the 
lower left extremity, and lessened ankle jerk on the left 
side), EMG testing in July 1996 found no evidence of 
radiculopathy; hence, these findings when considered along 
with the range of motion shown, and subjective complaints and 
assertions, support no more than an overall severe disability 
picture, consistent with a 40 percent evaluation under 
Diagnostic Code 5293.  

However, as of the date of the VA orthopedic examination on 
December 14, 1998, it appears that the record presents a more 
significant disability picture as regards the veteran's level 
of pain and his degree of relief from these symptoms.  At 
that time, it was noted that even during periods of rest the 
veteran experienced significant levels of pain.  Prior to 
this examination, as noted above, the veteran had reported 
intermittent relief from pain (during his hearings and on 
examination).  However, his testimony before the Board in 
September 1999 was to the effect that back pain was constant 
and severe, without reference to any type of strenuous 
activity.  The December 1998 examination report also reflects 
the first notation of marked tenderness at the L5-S1 level, 
with multiple trigger points in the paralumbar region, 
tenderness in both lower extremity, and pain on all movement 
of the lumbar spine.  A decrease in range of motion testing 
(as compared to the July 1996 results) was noted, and the 
examiner also opined that, during flare-ups, there would be a 
30 percent increase in functional impairment.  

The Board acknowledges that the December 1998 orthopedic 
examiner also then diagnosed low back disability in addition 
to the service-connected herniated nucleus pulposus at L5-S1, 
to include chronic myofascial pain syndrome, which he could 
not definitively attribute to the service-connected 
condition.  Nonetheless, given the clear increase in low back 
disability, the likelihood that the veteran's service-
connected disability accounts for, at least, a portion of 
such increased disability, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the criteria for a 60 percent evaluation, for pronounced 
disability with persistent symptoms. 


ORDER

The veteran's claim for service connection for a psychiatric 
disability secondary to his service-connected herniated 
nucleus pulposus at the L5-S1 level is well grounded.

Secondary service connection for psychiatric disability 
secondary to service-connected herniated nucleus pulposus at 
the L5-S1 level, on the basis of aggravation, is granted.

For the period from August 3, 1988 though March 31, 1991, an 
evaluation in excess of 20 percent for herniated nucleus 
pulposus at the L5-S1 level is denied.

For the period from April 1, 1991 through March 26, 1992, a 
40 percent evaluation for herniated nucleus pulposus at the 
L5-S1 level is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

For the period from March 27, 1992 through December 13, 1998, 
an evaluation in excess of 40 percent for herniated nucleus 
pulposus at the L5-S1 level is denied.

For the period from December 14, 1998, an evaluation of 60 
percent for herniated nucleus pulposus at the L5-S1 level is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

